Citation Nr: 0015631	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-04 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.




ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  See King v. Brown, 5 Vet. App. 19 
(1993)) Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

A review of the evidence of record reflects that a VA 
hypertension examination was conducted in January 2000.  In 
the course of the examination the veteran indicated that he 
had been treated at Eglin Air Force Base Hospital and that he 
had been referred to a cardiologist in Pensacola for a stress 
test which was negative.  A blood pressure reading of 144/86 
was indicated.  The diagnosis was hypertension well 
controlled at this time.

The veteran, by means of a letter submitted to VA in January 
2000, following the above-mentioned examination, indicated 
that the medication prescribed by his physician for his 
hypertension had not done him any good.  He added that he was 
experiencing chest pains, and that a physician had ordered 
stress tests to determine if there was a 60-70% blockage.  

As noted above, the veteran has indicated that he has been in 
receipt of treatment at Eglin Air Force Base (Eglin).  
Medical records are associated with the claims file showing 
that the veteran was treated at this location from October 
1996 to October 1997.  In addition, it is pointed out that 
the RO attempted to obtain records dated subsequent to 
October 1997 from Eglin in March 1998, and were informed that 
no records were on file.  This appears to be contrary to the 
veteran's assertions in the course of the January 2000 VA 
examination where he indicated that he recently had been 
treated at Eglin.  Therefore, it is the opinion of the Board 
that an additional attempt should be made to obtain and 
associate these treatment records with the veteran's claims 
file.

In addition, an attempt to be made to associate the report of 
ordered stress testing referred to by the veteran as part of 
his January 2000 letter.  

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 11-97.  Review of the record shows that the instant 
claim has been evaluated under both the old and the new 
rating criteria.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is remanded to the RO for the following development:

1. All pertinent VA and private medical 
treatment records should be obtained 
and associated with the claims file, 
to include VA records associated with 
the above-discussed stress test 
scheduled to have been administered as 
indicated in the veteran's January 
2000 letter, as well as all records 
pertaining to treatment afforded the 
veteran at Eglin subsequent to October 
1997. 

2. Following the above development, the 
RO should readjudicate the issue in 
appellate status.  If the 
determination remains unfavorable, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and afforded the 
appropriate period in which to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if 
appropriate.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


